HALL, Acting Chief Judge.
We find merit only in Gawron’s argument that he was improperly ordered to pay $100 to the Hillsborough County Court Improvement Fund without being afforded adequate notice and an opportunity to be heard. Siplin v. State, 584 So.2d 599 (Fla. 2d DCA 1991).
Accordingly, we strike the $100 without prejudice to the state to seek to reimpose this cost after giving Gawron proper notice and an opportunity to be heard.
Gawron’s judgments and sentences are affirmed, but the $100 cost is stricken.
PATTERSON and ALTENBERND, JJ., concur.